Citation Nr: 1534599	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  12-29 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of an injury to the left knee, status post surgery with degenerative changes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran had active military service from August 1989 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at a Board video-conference hearing in June 2015.  A transcript of this proceeding has been associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

During the June 2015 Board hearing, the Veteran testified that his service-connected right knee disability had increased in severity since his most recent VA examination in April 2013.  As such, the issue of entitlement to an increased rating for right knee disability has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Initially, this case was last adjudicated in a September 2012 statement of the case.  Since this last adjudication, the Veteran was afforded an additional VA examination in April 2013 which, while performed in connection with the Veteran's claim for service connection for a right knee disorder, also included findings referable to his left knee disability.  As such, this case must be remanded so that the AOJ may consider the claim in light of the evidence received subsequent to the September 2012 statement of the case.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003); 38 C.F.R. §§ 19.37(b), 20.1304(a).

Also, during the June 2015 Board hearing, the Veteran reported that he experienced locking with his left leg three to four times each day.  He also reported a problem with balance, particularly walking up and down stairs.  He indicated that he experienced daily incapacitating episodes with his knee locking.  The Veteran's representative noted that the left knee disorder is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, but suggested that application of DC 5257 (which pertains to instability of the knee) may also be appropriate.  Significantly, while the January 2011 VA examination showed no instability of the left knee, and while the April 2013 VA examination report indicated that there was no "recurrent patellar subluxation/dislocation," the April 2013 VA examination report also showed "instability of station" regarding the left knee.  Also, the Veteran testified that his left knee disability had "gotten considerably worse since 2011 and [] 2013" when he had an evaluation for his right knee.  

Therefore, on remand, the Veteran should be afforded another VA examination whereby the examiner addresses the Veteran's allegations of an increase in severity of his left knee disorder, to include the possible presence of instability, since the January 2011 and April 2013 VA examinations.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, in January 2013 correspondence, the Veteran reported that he received all of his treatment through VA, particularly from the VA outpatient center (VAOPC) in Port Richey and also the VA Medical Center (VAMC) in Tampa, Florida. Subsequently, during the June 2015 Board hearing, the Veteran denied both VA and private treatment regarding his left knee disability.  A review of the record contains some VA treatment records dated from January 2011 through June 2013, but these records are scant.  Given the need to remand for other reasons, the AOJ should attempt to obtain all outstanding VA treatment records from the Port Richey VAOPC and Tampa VAMC, particularly those dated after June 2013.

Finally, in the event that he has begun to seek treatment since the June 2015 Board hearing, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his left knee disability.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his left knee disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records from the Port Richey VAOPC and Tampa VAMC facilities, particularly those dated from June 2013 to the present.  All reasonable attempts should be made to obtain any identified records.  

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his left knee disorder by an appropriate medical professional.  The content of the entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

The examiner should conduct range of motion testing of the left knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.  Significantly, the examiner should address the Veteran's June 2015 testimony of frequent locking of the knee along with the April 2013 VA examination report showing  "instability of station" regarding the left knee.

The examiner should further report on any additional manifestations of the Veteran's left knee disability as well as the functional effects such disability has on his daily life and employment.

The examiner should set forth the complete rationale for the conclusions reached.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence (to include the April 2013 VA examination report).  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




